EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 8, 2007, by and among Neose Technologies, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each
such purchaser, a “Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and each Purchaser (the “Purchase
Agreement”).

The Company and each Purchaser hereby agrees as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

“Advice” shall have the meaning set forth in Section 6(d).

“Effectiveness Date” means, with respect to the Initial Registration Statement,
July 15, 2007 and, with respect to any additional Registration Statements which
may be required pursuant to Section 3(c), the 60th calendar day following the
date on which the additional Registration Statement is required to be filed
hereunder; provided, however, that in the event the Company is notified by the
Commission that one of the above Registration Statements will not be reviewed or
is no longer subject to further review and comments, the Effectiveness Date as
to such Registration Statement shall be the fifth Trading Day following the date
on which the Company is so notified if such date precedes the dates required
above.

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

“Event” shall have the meaning set forth in Section 2(b).

“Event Date” shall have the meaning set forth in Section 2(b).

“Filing Date” means, with respect to the Initial Registration Statement, May 15,
2007 and, with respect to any additional Registration Statements which may be
required pursuant to Section 3(c), the earliest practicable date on which the
Company is permitted by SEC Guidance to file such additional Registration
Statement related to the Registrable Securities.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“Indemnified Party” shall have the meaning set forth in Section 5(c).

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

“Losses” shall have the meaning set forth in Section 5(a).

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means all of (i) the Shares, (ii) the Warrant Shares,
(iii) any additional shares issuable in connection with any anti-dilution
provisions in the Warrants (without giving effect to any limitations on exercise
set forth in the Warrant) and (iv) any shares of Common Stock issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing. Upon the sale, pursuant to a
Registration Statement declared effective by the SEC or an exemption from
registration under the Securities Act (such that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale), of any of the securities described in clauses (i), (ii), (iii) and
(iv) of the preceding sentence, such securities shall no longer be Registrable
Securities.

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by
Section 3(c), including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).

“SEC Guidance” means (i) any publicly-available written guidance, or rule of
general applicability of the Commission staff, or (ii) written comments,
requirements or requests of the Commission staff to the Company in connection
with the review of the Registration Statements.

2. Shelf Registration.

(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the resale of all, or such portion
as permitted by SEC Guidance (provided that, the Company shall use commercially
reasonable efforts to advocate with the Commission for the registration of all
or the maximum number of the Registrable Securities as permitted by SEC
Guidance), of the Registrable Securities on such Filing Date that are not then
registered on an effective Registration Statement for an offering to be made on
a continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (except if the Company fails to meet one or more of the Registrant
Requirements specified in General Instruction I.A. on Form S-3, such
registration shall be on another appropriate form in accordance herewith) and
shall contain (unless otherwise directed by Holders of at least 85% of the then
outstanding Registrable Securities) substantially the “Plan of Distribution”
attached hereto as Annex A. Subject to the terms of this Agreement, the Company
shall use commercially reasonable efforts to cause a Registration Statement to
be declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event on or prior to the applicable Effectiveness
Date, and shall use commercially reasonable efforts to keep such Registration
Statement continuously effective under the Securities Act until all Registrable
Securities covered by such Registration Statement have been sold, or may be sold
without volume restrictions pursuant to Rule 144(k), as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders (the “Effectiveness Period”). The Company shall telephonically request
effectiveness of a Registration Statement as of 5:00 p.m. New York City time on
a Trading Day. The Company shall immediately notify the Holders via facsimile or
by e-mail delivery of a “.pdf” format data file of the effectiveness of a
Registration Statement on the same Trading Day that the Company telephonically
confirms effectiveness with the Commission, which shall be the date requested
for effectiveness of a Registration Statement. The Company shall, by 9:30 a.m.
New York City time on the Trading Day after the Effective Date, file a final
Prospectus with the Commission as required by Rule 424. Failure to so notify the
Holder within 1 Trading Day of such notification of effectiveness or failure to
file a final Prospectus as foresaid shall be deemed an Event under Section 2(b).
Notwithstanding any other provision of this Agreement and subject to the payment
of liquidated damages in Section 2(b), if any SEC Guidance sets forth a
limitation of the number of Registrable Securities to be registered on a
particular Registration Statement (and notwithstanding that the Company used
commercially reasonable efforts to advocate with the Commission for the
registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
number of Registrable Securities to be registered on such Registration Statement
will first be reduced by Registrable Securities represented by Warrant Shares
(applied, in the case that some Warrant Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Warrant Shares
held by such Holders on a fully diluted basis), and second by Registrable
Securities represented by Shares (applied, in the case that some Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Shares held by such Holders).

(b) If: (i) the Initial Registration Statement and any other Registration
Statement is not filed on or prior to its Filing Date (if the Company files the
Initial Registration Statement or any other Registration Statement without
affording the Holders the opportunity to review and comment on the same as
required by Section 3(a) herein, the Company shall be deemed to have not
satisfied this clause (i)), or (ii) the Company fails to file with the
Commission a request for acceleration in accordance with Rule 461 promulgated
under the Securities Act, within 5 Trading Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that the
Initial Registration Statement or any other Registration Statement will not be
“reviewed” or not be subject to further review, or (iii) prior to the
Effectiveness Date of the Initial Registration Statement or any other
Registration Statement, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
such Initial Registration Statement or any other Registration Statement within
10 calendar days after the receipt of comments by or notice from the Commission
that such amendment is required in order for such Initial Registration Statement
or any other Registration Statement to be declared effective, or (iv) subject to
the tolling provisions contained herein, as to, in the aggregate among all
Holders on a pro-rata basis based on their purchase of the Shares pursuant to
the Purchase Agreement, the lesser of (A) all of the Registrable Securities
constituting the Shares and (B) the maximum number of Shares permitted by SEC
Guidance (collectively, the “Initial Shares”), a Registration Statement
registering for resale all of the Initial Shares is not declared effective by
the Commission by the Effectiveness Date of the Initial Registration Statement,
or (v) subject to the tolling provisions contained herein, all of the
Registrable Securities constituting the Shares other than the Initial Shares are
not registered for resale pursuant to one or more effective Registration
Statements on or before March 31, 2008, or (vi) after the Effectiveness Date of
the Initial Registration Statement or any other Registration Statement, such
Initial Registration Statement or other Registration Statement ceases for any
reason to remain continuously effective as to all Registrable Securities
included in such Initial Registration Statement or other Registration Statement,
as applicable, or the Holders are otherwise not permitted to utilize the
Prospectus therein to resell such Registrable Securities, for more than 10
consecutive calendar days or more than an aggregate of 15 calendar days during
any 12-month period (which need not be consecutive calendar days) (any such
failure or breach being referred to as an “Event”, and for purposes of clause
(i), (iv) or (v) the date on which such Event occurs, or for purposes of clause
(ii) the date on which such 5 Trading Day period is exceeded, or for purposes of
clause (iii) the date which such 10 calendar day period is exceeded, or for
purposes of clause (vi) the date on which such 10 or 15 calendar day period, as
applicable, is exceeded being referred to as “Event Date”), then, in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
partial liquidated damages and not as a penalty, equal to 1% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
Registrable Securities then held by such Holder (as applicable under clauses
(iv) and (v)). The parties agree that the maximum aggregate liquidated damages
payable to a Holder under this Agreement shall be twenty four percent (24%) of
the aggregate Subscription Amount paid by such Holder pursuant to the Purchase
Agreement. If the Company fails to pay any partial liquidated damages pursuant
to this Section in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event.

3. Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a) Not less than five Trading Days prior to the filing of each Registration
Statement and not less than 1 Trading Day prior to the filing of any related
Prospectus or any amendment or supplement thereto, the Company shall,
(i) furnish to each Holder copies of all such documents proposed to be filed,
which documents (other than those incorporated or deemed to be incorporated by
reference) will be subject to the review of such Holders, and (ii) cause its
officers and directors, counsel and independent certified public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to each Holder, to conduct a reasonable investigation within
the meaning of the Securities Act. The Company shall not file a Registration
Statement or any such Prospectus or any amendments or supplements thereto to
which the Holders of 67% of the Registrable Securities shall reasonably object
in good faith, provided that the Company is notified of such objection in
writing no later than 5 Trading Days after the Holders have been so furnished
copies of a Registration Statement or 1 Trading Day after the Holders have been
so furnished copies of any related Prospectus or amendments or supplements
thereto. Each Holder agrees to furnish to the Company a completed questionnaire
in the form attached to this Agreement as Annex B (a “Selling Stockholder
Questionnaire”) not less than 2 Trading Days prior to the Filing Date or by the
end of the 4th Trading Day following the date on which such Holder receives
draft materials in accordance with this Section. During any periods that the
Company is unable to meet its obligations hereunder with respect to the
registration of the Registrable Securities because the Holders of 67% of the
Registrable Securities exercise their rights under this section to object to the
filing of a Registration Statement, any liquidated damages that are accruing, at
such time shall be tolled and any Event that may otherwise occur because of the
exercise of such rights or such delay shall be suspended, until the Holders of
67% of the Registrable Securities no longer object to the filing of such
Registration Statement (provided that such tolling shall only occur if the
Company uses commercially reasonable efforts to resolve such objection). If any
Holder fails to furnish its Selling Stockholder Questionnaire related to a
particular Registration Statement not less than 2 Trading Days prior to the
Filing Date or by the end of the 4th Trading Day following the date on which
such Holder receives draft materials in accordance with this Section any
liquidated damages that are accruing, as well as any other rights of such Holder
under this Agreement with regard to such Registration Statement, including
without limitation, the right to include such Holder’s Registrable Securities in
such Registration Statement, shall be tolled as to such Holder until such
information is received by the Company; provided, however, that the Company
shall use commercially reasonable efforts to include such Registrable Securities
in such Registration Statement or the next most available Registration Statement
as soon as possible after such information is furnished to the Company.

(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and as so supplemented or amended to be filed pursuant
to Rule 424; (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Holders
true and complete copies of all correspondence from and to the Commission
relating to a Registration Statement (provided that the Company may excise any
information contained therein which would constitute material non-public
information as to any Holder which has not executed a confidentiality agreement
with the Company); and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act with respect to the disposition of
all Registrable Securities covered by a Registration Statement during the
applicable period in accordance (subject to the terms of this Agreement) with
the intended methods of disposition by the Holders thereof set forth in such
Registration Statement as so amended or in such Prospectus as so supplemented.

(c) If during the Effectiveness Period, subject to Section 2(a), the number of
Registrable Securities at any time exceeds 100% of the number of shares of
Common Stock then registered in a Registration Statement, then the Company shall
file as soon as reasonably practicable an additional Registration Statement
covering the resale by the Holders of not less than the number of such
Registrable Securities.

(d) Notify the Holders of Registrable Securities to be sold (which notice shall,
pursuant to clauses (iii) through (vi) hereof, be accompanied by an instruction
to suspend the use of the Prospectus until the requisite changes have been made)
as promptly as reasonably possible (and, in the case of (i)(A) below, not less
than 1 Trading Day prior to such filing) and (if requested by any such Person)
confirm such notice in writing no later than one Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement; and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of a Registration Statement covering any or all of the Registrable
Securities or the initiation of any Proceedings for that purpose; (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; (v) of the occurrence of any event or passage of
time that makes the financial statements included in a Registration Statement
ineligible for inclusion therein or any statement made in a Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to a Registration Statement, Prospectus or other
documents so that, in the case of a Registration Statement or the Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of a Registration
Statement or Prospectus, provided that any and all of such information shall
remain confidential to each Holder until such information otherwise becomes
public, unless disclosure by a Holder is required by law; provided, further,
that notwithstanding each Holder’s agreement to keep such information
confidential, the Holders make no acknowledgement that any such information is
material, non-public information.

(e) Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.

(f) Furnish to each Holder, without charge, at least one conformed copy of each
such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the Commission.

(g) Subject to the terms of this Agreement, the Company hereby consents to the
use of such Prospectus and each amendment or supplement thereto by each of the
selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

(h) The Company shall effect a filing with respect to the public offering
contemplated by the Registration Statement (an “Issuer Filing”) with the
National Association of Securities Dealers, Inc. (“NASD”) Corporate Financing
Department pursuant to NASD Rule 2710(b)(10)(A)(i) within 1 Trading Day of the
date that the Registration Statement is first filed with the Commission and pay
the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until the NASD
issues a letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement. A copy of the Issuer Filing and all
related correspondence with respect thereto shall be provided to FWS.

(i) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, subject the Company to any
material tax in any such jurisdiction where it is not then so subject or file a
general consent to service of process in any such jurisdiction.

(j) If requested by the Holders, cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holders may
request.

(k) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible under the circumstances taking into account the Company’s
good faith assessment of any adverse consequences to the Company and its
stockholders of the premature disclosure of such event, prepare a supplement or
amendment, including a post-effective amendment, to a Registration Statement or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its best efforts to
ensure that the use of the Prospectus may be resumed as promptly as is
practicable. The Company shall be entitled to exercise its right under this
Section 3(k) to suspend the availability of a Registration Statement and
Prospectus, subject to the payment of partial liquidated damages pursuant to
Section 2(b), for a period not to exceed 60 calendar days (which need not be
consecutive days) in any 12 month period.

(l) Comply with all applicable rules and regulations of the Commission.

(m) The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the Commission, the natural persons
thereof that have voting and dispositive control over the Shares. During any
periods that the Company is unable to meet its obligations hereunder with
respect to the registration of the Registrable Securities solely because any
Holder fails to furnish such information within 3 Trading Days of the Company’s
request, any liquidated damages that are accruing at such time as to such Holder
only, as well as any other rights of such Holder under this Agreement, including
without limitation, the right to include such Holder’s Registrable Securities in
a Registration Statement shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company; provided, however, that the
Company shall use commercially reasonable efforts to include such Registrable
Securities in such Registration Statement or the next most available
Registration Statement as soon as possible after such information is furnished
to the Company.

4. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses) (A) with respect to filings required to
be made with any Trading Market on which the Common Stock is then listed for
trading, (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities) and (C) if not
previously paid by the Company in connection with an Issuer Filing, with respect
to any filing that may be required to be made by any broker through which a
Holder intends to make sales of Registrable Securities with NASD Regulation,
Inc. pursuant to the NASD Rule 2710, so long as the broker is receiving no more
than a customary brokerage commission in connection with such sale,
(ii) printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities, (iii) messenger, telephone and delivery
expenses, (iv) fees and disbursements of counsel for the Company, (v) Securities
Act liability insurance, if the Company so desires such insurance, and (vi) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder. In no event shall the Company be responsible for any broker or
similar commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

5. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title)of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, or (2) any violation
or alleged violation by the Company of the Securities Act, Exchange Act or any
state securities law, or any rule or regulation thereunder, in connection with
the performance of its obligations under this Agreement, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that each Holder has approved Annex A hereto for this
purpose) or (ii) in the case of an occurrence of an event of the type specified
in Section 3(d)(iii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(d). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, to the extent arising out of or based solely upon: (x) such Holder’s
failure to comply with the prospectus delivery requirements of the Securities
Act or (y) any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading (i) to the extent, but only to the extent, that such untrue statement
or omission is contained in any information so furnished in writing by such
Holder to the Company specifically for inclusion in such Registration Statement
or such Prospectus or (ii) to the extent that such information relates to such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in a
Registration Statement (it being understood that each Holder has approved Annex
A hereto for this purpose), such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (iii) in the case of an occurrence of an
event of the type specified in Section 3(d)(iii)-(vi), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of the Advice contemplated in Section 6(d). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have prejudiced the
Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party, provided that the Indemnified Party shall promptly reimburse
the Indemnifying Party for that portion of such fees and expenses applicable to
such actions for which such Indemnified Party is judicially determined to be not
entitled to indemnification hereunder.

(d) Contribution. If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other fees or expenses incurred by such party in connection with any Proceeding
to the extent such party would have been indemnified for such fees or expenses
if the indemnification provided for in this Section was available to such party
in accordance with its terms.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission, except in the case of fraud by
such Holder.

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

6. Miscellaneous.

(a) Remedies. In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, shall be
entitled to specific performance of its rights under this Agreement. The Company
and each Holder agree that monetary damages would not provide adequate
compensation for any losses incurred by reason of a breach by it of any of the
provisions of this Agreement and hereby further agrees that, in the event of any
action for specific performance in respect of such breach, it shall not assert
or shall waive the defense that a remedy at law would be adequate.

(b) No Piggyback on Registrations. Except as set forth on Schedule 6(b) attached
hereto, neither the Company nor any of its security holders (other than the
Holders in such capacity pursuant hereto) may include securities of the Company
in the Registration Statement(s) other than the Registrable Securities. The
Company shall not file any other registration statements (other than on Form S-4
or Form S-8) until the Initial Registration Statement required hereunder is
declared effective by the Commission, provided that this Section 6(b) shall not
prohibit the Company from filing amendments to registration statements filed
prior to the date of this Agreement.

(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to a Registration
Statement.

(d) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event of the kind described in Section 3(d), such Holder will forthwith
discontinue disposition of such Registrable Securities under a Registration
Statement until it is advised in writing (the “Advice”) by the Company that the
use of the applicable Prospectus (as it may have been supplemented or amended)
may be resumed. The Company will use its best efforts to ensure that the use of
the Prospectus may be resumed as promptly as it practicable. The Company agrees
and acknowledges that any periods during which the Holder is required to
discontinue the disposition of the Registrable Securities hereunder shall be
subject to the provisions of Section 2(b).

(e) Piggy-Back Registrations. Subject to the permissibility of registering
additional Registrable Securities pursuant to SEC Guidance, if at any time
during the Effectiveness Period there is not an effective Registration Statement
covering all of the Registrable Securities and the Company shall determine to
prepare and file with the Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to each
Holder a written notice of such determination and, if within 15 calendar days
after the date of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that, the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(e) that are eligible for resale pursuant to Rule
144(k) promulgated under the Securities Act or that are the subject of a then
effective Registration Statement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
at least 67% of the then outstanding Registrable Securities. If a Registration
Statement does not register all of the Registrable Securities pursuant to a
waiver or amendment done in compliance with the previous sentence, then the
number of Registrable Securities to be registered for each Holder shall be
reduced pro rata among all Holders and each Holder shall have the right to
designate which of its Registrable Securities shall be omitted from such
Registration Statement. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of Holders and that does not directly or indirectly
affect the rights of other Holders may be given by Holders of all of the
Registrable Securities to which such waiver or consent relates; provided,
however, that the provisions of this sentence may not be amended, modified, or
supplemented except in accordance with the provisions of the immediately
preceding sentence.

(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
(except by merger) or obligations hereunder without the prior written consent of
Holders holding at least 67% of the then outstanding Registrable Securities.
Each Holder may assign their respective rights hereunder in the manner and to
the Persons as permitted under the Purchase Agreement.

(i) No Inconsistent Agreements. Neither the Company nor any of its Subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that would have the effect of impairing the
rights granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. Except as set forth on Schedule 6(i), neither the Company nor
any of its subsidiaries has previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been satisfied in full.

(j) Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

(k) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

(l) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(m) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(n) Headings. The headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

(o) Independent Nature of Holders’ Obligations and Rights. The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose.

(p) With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which may permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, the Company shall use its reasonable best efforts to:
(i) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times; (ii) file with
the SEC in a timely manner all reports and other documents required of the
Company under the Exchange Act; and (iii) so long as a Holder owns any
Registrable Securities, furnish to such Holder, upon any reasonable request, a
written statement by the Company as to its compliance with Rule 144 under the
Securities Act a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents of the Company as such Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any such securities without registration.

1

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

      NEOSE TECHNOLOGIES, INC. By:_/s/ George J. Vergis __

 
     

 
    Name: George J. Vergis, Ph.D.

 
    Title: President and CEO


[SIGNATURE PAGE OF HOLDERS FOLLOWS]

2

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: MHR Capital Partners (100) LP

Signature of Authorized Signatory of Holder: /s/ Hal Goldstein

Name of Authorized Signatory: MHR Advisors LLC, by Hal Goldstein

Title of Authorized Signatory: Managing Principal

[SIGNATURE PAGES CONTINUE]

3

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: MHR Capital Partners Master Account LP

Signature of Authorized Signatory of Holder: /s/ Hal Goldstein

Name of Authorized Signatory: MHR Advisors LLC, by Hal Goldstein

Title of Authorized Signatory: Managing Principal

[SIGNATURE PAGES CONTINUE]

4

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Domain Partners V, L.P.*

Signature of Authorized Signatory of Holder: /s/ Kathleen K. Schoemaker*

Name of Authorized Signatory: Kathleen K. Schoemaker

Title of Authorized Signatory: Managing Member

• By One Palmer Square Associates V, LLC

[SIGNATURE PAGES CONTINUE]

5

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: DP V Associates, L.P.*

Signature of Authorized Signatory of Holder: /s/ Kathleen K. Schoemaker*

Name of Authorized Signatory: Kathleen K. Schoemaker

Title of Authorized Signatory: Managing Member

• By One Palmer Square Associates V, LLC

[SIGNATURE PAGES CONTINUE]

6

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: BB BIOTECH VENTURES II LP

Signature of Authorized Signatory of Holder: /s/ Ben Morgan

Name of Authorized Signatory: Ben Morgan
Title of Authorized Signatory: Director of its General Partner

[SIGNATURE PAGES CONTINUE]

7

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Visium Balanced Fund, LP

Signature of Authorized Signatory of Holder: /s/ Mark Gottlieb

Name of Authorized Signatory: Mark Gottlieb

Title of Authorized Signatory: CCO

[SIGNATURE PAGES CONTINUE]

8

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Visium Balanced Offshore Fund, LTD.

Signature of Authorized Signatory of Holder: /s/ Mark Gottlieb

Name of Authorized Signatory: Mark Gottlieb

Title of Authorized Signatory: CCO

[SIGNATURE PAGES CONTINUE]

9

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Visium Long Bias Fund, LP

Signature of Authorized Signatory of Holder: /s/ Mark Gottlieb

Name of Authorized Signatory: Mark Gottlieb

Title of Authorized Signatory: CCO

[SIGNATURE PAGES CONTINUE]

10

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Visium Long Bias Offshore Fund, LTD

Signature of Authorized Signatory of Holder: /s/ Mark Gottlieb

Name of Authorized Signatory: Mark Gottlieb

Title of Authorized Signatory: CCO

[SIGNATURE PAGES CONTINUE]

11

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Atlas Master Fund, LTD

Signature of Authorized Signatory of Holder: /s/ Scott Schroeder

Name of Authorized Signatory: Scott Schroeder

Title of Authorized Signatory: Authorized Signatory

[SIGNATURE PAGES CONTINUE]

12

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Tang Capital Partners, LP

Signature of Authorized Signatory of Holder: /s/ Kevin C. Tang

Name of Authorized Signatory: Kevin C. Tang
Title of Authorized Signatory: Managing Director

[SIGNATURE PAGES CONTINUE]

13

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: HFR SHC Aggressive Master Trust

Signature of Authorized Signatory of Holder: /s/ Dora Hines

Name of Authorized Signatory: Dora Hines

Title of Authorized Signatory: Attorney-in-fact*

• For and on behalf of HFR Asset Management, LLC as attorney in fact.

[SIGNATURE PAGES CONTINUE]

14

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Caduceus Capital Master Fund Limited

Signature of Authorized Signatory of Holder: /s/ Samuel D. Isaly

Name of Authorized Signatory: Samuel D. Isaly

Title of Authorized Signatory: Managing Member, Orbimed Advisors LLC

[SIGNATURE PAGES CONTINUE]

15

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Caduceus Capital II, L.P.

Signature of Authorized Signatory of Holder: /s/ Samuel D. Isaly

Name of Authorized Signatory: Samuel D. Isaly

Title of Authorized Signatory: Managing Member, Orbimed Advisors LLC

[SIGNATURE PAGES CONTINUE]

16

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: UBS Eucalyptus Fund, LLC

Signature of Authorized Signatory of Holder: /s/ Samuel D. Isaly

Name of Authorized Signatory: Samuel D. Isaly

Title of Authorized Signatory: Managing Member, Orbimed Advisors LLC

[SIGNATURE PAGES CONTINUE]

17

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: PW Eucalyptus Fund, Ltd.

Signature of Authorized Signatory of Holder: /s/ Samuel D. Isaly

Name of Authorized Signatory: Samuel D. Isaly

Title of Authorized Signatory: Managing Member, Orbimed Advisors LLC

[SIGNATURE PAGES CONTINUE]

18

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: ABINGWORTH BIOVENTURES V L.P.

Signature of Authorized Signatory of Holder: /s/ James Abell*

Name of Authorized Signatory: James Abell

Title of Authorized Signatory: Member

*on behalf of ABINGWORTH L.L.P. in its capacity as Manager of ABINGWORTH
BIOVENTURES V L.P.

[SIGNATURE PAGES CONTINUE]

19

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: ABINGWORTH BIOEQUITIES MASTER FUND LTD.

Signature of Authorized Signatory of Holder: /s/ James Abell

Name of Authorized Signatory: James Abell

Title of Authorized Signatory: Authorized Signatory

[SIGNATURE PAGES CONTINUE]

20

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Baker/Tisch Investments, L.P.

      Signature of Authorized Signatory of Holder: /s/ Julian Baker

 
     

 
    Name of Authorized Signatory: Julian Baker

 
     

 
   
Title of Authorized Signatory:
  *
 
   

• Julian Baker is the Managing Member of Baker/Tisch Capital (GP), LLC, which is
the General
Partner of Baker/Tisch Capital, L.P., which is the General Partner of
Baker/Tisch Investments, L.P.

[SIGNATURE PAGES CONTINUE]

21

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Baker Bros. Investments II, L.P.

      Signature of Authorized Signatory of Holder: /s/ Julian Baker

 
     

 
    Name of Authorized Signatory: Julian Baker

 
     

 
   
Title of Authorized Signatory:
  *
 
   

• Julian Baker is the Managing Member of Baker Bros. Capital (GP), LLC, which is
the General
Partner of Baker Bros. Capital, L.P., which is the General Partner of Baker
Bros. Investments II, L.P.

[SIGNATURE PAGES CONTINUE]

22

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Baker Biotech Fund I, L.P.

      Signature of Authorized Signatory of Holder: /s/ Julian Baker

 
     

 
    Name of Authorized Signatory: Julian Baker

 
     

 
   
Title of Authorized Signatory:
  *
 
   

• Julian Baker is the Managing Member of Baker Biotech Capital (GP), LLC, which
is the General
Partner of Baker Biotech Capital, L.P., which is the General Partner of Baker
Biotech Fund I, L.P.

[SIGNATURE PAGES CONTINUE]

23

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Baker Brothers Life Sciences, L.P.

      Signature of Authorized Signatory of Holder: /s/ Julian Baker

 
     

 
    Name of Authorized Signatory: Julian Baker

 
     

 
   
Title of Authorized Signatory:
  *
 
   

• Julian Baker is the Managing Member of Baker Brothers Life Sciences Capital
(GP), LLC, which is
the General Partner of Baker Brothers Life Sciences Capital, L.P., which is the
General Partner of
Baker Brothers Life Sciences, L.P.

[SIGNATURE PAGES CONTINUE]

24

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: 14159, L.P.

      Signature of Authorized Signatory of Holder: /s/ Julian Baker

 
     

 
    Name of Authorized Signatory: Julian Baker

 
     

 
   
Title of Authorized Signatory:
  *
 
   

• Julian Baker is the Managing Member of 14159 Capital (GP), LLC, which is the
General Partner of 14159 Capital, L.P., which is the General Partner of 14159,
L.P.

[SIGNATURE PAGES CONTINUE]

25

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: MPM BioEquities Investors Fund LLC

Signature of Authorized Signatory of Holder: /s/ Kurt von Emster

Name of Authorized Signatory: Kurt von Emster

Title of Authorized Signatory: Member

[SIGNATURE PAGES CONTINUE]

26

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: MPM BioEquities Master Fund LP

Signature of Authorized Signatory of Holder: /s/ Kurt von Emster*

Name of Authorized Signatory: Kurt von Emster

Title of Authorized Signatory: Manager

• As Manager of MPM BioEquities GP, LLC, which is the General Partner of MPM
BioEquities GP, L.P. which is the General Partner of MPM BioEquities Master Fund
LP.

[SIGNATURE PAGES CONTINUE]

27

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Potomac Capital Partners LP

Signature of Authorized Signatory of Holder: /s/ Kenneth Berkow

Name of Authorized Signatory: Kenneth Berkow

Title of Authorized Signatory: CFO

[SIGNATURE PAGES CONTINUE]

28

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Potomac Capital International Ltd

Signature of Authorized Signatory of Holder: /s/ Kenneth Berkow

Name of Authorized Signatory: Kenneth Berkow

Title of Authorized Signatory: CFO

[SIGNATURE PAGES CONTINUE]

29

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Pleiades Investment Partners LP

Signature of Authorized Signatory of Holder: /s/ Kenneth Berkow

Name of Authorized Signatory: Kenneth Berkow

Title of Authorized Signatory: CFO

[SIGNATURE PAGES CONTINUE]

30

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

     
Name of Holder:
  Medical Strategy GmbH,
on behalf of PHAMA/wHEALTH
 
   

Signature of Authorized Signatory of Holder: /s/ Dr. Michael Fischer

Name of Authorized Signatory: Dr. Michael Fischer

Title of Authorized Signatory: CEO

[SIGNATURE PAGES CONTINUE]

31

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

      Name of Holder: Oppenheim Pramerica Asset Management S.à.r.l.*

 
     

 
    Signature of Authorized Signatory of Holder: /s/ Max von Frantzius/s/ Johann
Will

 
     

 
   
Name of Authorized Signatory: Max von Frantzius
  Johann Will
 
   
Title of Authorized Signatory: Vice President
  Senior Associate
 
   

• On behalf of FCP OP MEDICAL BioHe@lth-Trends

[SIGNATURE PAGES CONTINUE]

32

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Cranshire Capital, L.P.

Signature of Authorized Signatory of Holder: /s/ Mitchell P. Kopin

Name of Authorized Signatory: Mitchell P. Kopin
Title of Authorized Signatory: President – Downsview Capital The General Partner

[SIGNATURE PAGES CONTINUE]

33

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Otaga Partners, LLC

Signature of Authorized Signatory of Holder: /s/ Lindsay A. Rosenwald, MD

Name of Authorized Signatory: Lindsay A. Rosenwald, MD

Title of Authorized Signatory: Managing Member

[SIGNATURE PAGES CONTINUE]

34

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Aries Domestic Fund, LP

Signature of Authorized Signatory of Holder: /s/ Lindsay A. Rosenwald, MD

Name of Authorized Signatory: Lindsay A. Rosenwald, MD

Title of Authorized Signatory: Chairman, Paramount Biocapital Asset Management
Inc.*

• General Partner of Aries Domestic Fund, LP.

[SIGNATURE PAGES CONTINUE]

35

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Aries Domestic Fund II, LP

Signature of Authorized Signatory of Holder: /s/ Lindsay A. Rosenwald, MD

Name of Authorized Signatory: Lindsay A. Rosenwald, MD

Title of Authorized Signatory: Chairman, Paramount Biocapital Asset Management
Inc.*

• General Partner of Aries Domestic Fund II, LP.

[SIGNATURE PAGES CONTINUE]

36

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: The Aries Master Fund II

Signature of Authorized Signatory of Holder: /s/ Lindsay A. Rosenwald, MD

Name of Authorized Signatory: Lindsay A. Rosenwald, MD

Title of Authorized Signatory: Chairman, Paramount Biocapital Asset Management
Inc.*

• Investment Manager, The Aries Master Fund II

[SIGNATURE PAGES CONTINUE]

37

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: ARLENE HOLDEN TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

38

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: DOUGLAS SHARPE CRUT

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

39

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: DOUGLAS SHARPE TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

40

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: SHARPE FAMILY FOUNDATION

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

41

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: HENRY SHARPE

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

42

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: HENRY SHARPE CRUT

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

43

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: HENRY SHARPE TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

44

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: SHARPE 1990 GRANDCHILDRENS TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

45

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: PEGGY SHARPE TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

46

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: SARAH SHARPE CRUT

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

47

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: SARAH SHARPE TRUST

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

48

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: MATTHEWS INTL. CORP. EMPLOYEES RETIREMENT PLAN

Signature of Authorized Signatory of Holder: /s/ Mathew Arens

Name of Authorized Signatory: Mathew Arens

Title of Authorized Signatory: EVP, Senior Portfolio Manager

[SIGNATURE PAGES CONTINUE]

49

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Iroquois Master Fund Ltd.

Signature of Authorized Signatory of Holder: /s/ Joshua Silverman

Name of Authorized Signatory: Joshua Silverman

Title of Authorized Signatory: Authorized Signator

[SIGNATURE PAGES CONTINUE]

50

[SIGNATURE PAGE OF HOLDERS TO NTEC RRA]

Name of Holder: Bristol Investment Fund, Ltd.

Signature of Authorized Signatory of Holder: /s/ Paul Kessler

Name of Authorized Signatory: Paul Kessler
Title of Authorized Signatory: Director

[SIGNATURE PAGES CONTINUE]

51

ANNEX A

Plan of Distribution

Each selling stockholder (the “Selling Stockholders”) of the common stock and
any of their pledgees, assignees and successors-in-interest may, from time to
time, sell any or all of their shares of common stock on the NASDAQ Global
Market or any other stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling shares:



  •   ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;



  •   block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;



  •   purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;



  •   an exchange distribution in accordance with the rules of the applicable
exchange;



  •   privately negotiated transactions;



  •   settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;



  •   broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



  •   through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;



  •   a combination of any such methods of sale; or



  •   any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with NASDR Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with NASDR IM-2440.

In connection with the sale of the common stock or interests therein, the
Selling Stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume. The Selling
Stockholders may also sell shares of the common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The Selling
Stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares. The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

Because Selling Stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. There is no underwriter or coordinating broker acting in
connection with the proposed sale of the resale shares by the Selling
Stockholders.

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the shares may be resold by the Selling Stockholders without registration
and without regard to any volume limitations by reason of Rule 144(k) under the
Securities Act or any other rule of similar effect or (ii) all of the shares
have been sold pursuant to this prospectus or Rule 144 under the Securities Act
or any other rule of similar effect. The resale shares will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale shares may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale shares may not simultaneously engage
in market making activities with respect to the common stock for the applicable
restricted period, as defined in Regulation M, prior to the commencement of the
distribution. In addition, the Selling Stockholders will be subject to
applicable provisions of the Exchange Act and the rules and regulations
thereunder, including Regulation M, which may limit the timing of purchases and
sales of shares of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

52

Annex B

NEOSE TECHNOLOGIES, INC.

Selling Securityholder Notice and Questionnaire

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Neose Technologies, Inc., a Delaware corporation (the “Company”), understands
that the Company has filed or intends to file with the Securities and Exchange
Commission (the “Commission”) a registration statement (the “Registration
Statement”) for the registration and resale under Rule 415 of the Securities Act
of 1933, as amended (the “Securities Act”), of the Registrable Securities, in
accordance with the terms of the Registration Rights Agreement (the
“Registration Rights Agreement”) to which this document is annexed. A copy of
the Registration Rights Agreement is available from the Company upon request at
the address set forth below. All capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Registration Rights Agreement.

Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

53

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE



1.   Name.



  (a)   Full Legal Name of Selling Securityholder



  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:



  (c)   Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by the questionnaire):



2.   Address for Notices to Selling Securityholder:

 
 
 
 
Telephone:
 
 
 
Fax:
 
 
 
Contact Person:

3. Broker-Dealer Status:



  (a)   Are you a broker-dealer?

Yes No



  (b)   If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company.

     
Note:
  Yes No
If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



  (c)   Are you an affiliate of a broker-dealer?

Yes No



  (d)   If you are an affiliate of a broker-dealer, do you certify that you
bought the Registrable Securities in the ordinary course of business, and at the
time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

     
Note:
  Yes No
If no, the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.



4.   Beneficial Ownership of Other Securities of the Company Owned by the
Selling Securityholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.



  (a)   Type and Amount of other securities beneficially owned by the Selling
Securityholder:



  (b)   Shared or sole ownership? If shared, please indicate the name and
relationship of the party with whom ownership is shared:



5.   Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.



      State any exceptions here:

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective.

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

         
Dated:
  Beneficial Owner:  

 
       
 
  By:  

 
       
 
      Name:
 
      Title:

PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

54